Case 7:05-cr-00463-VB Document£ bd 1 yAiedRage.1 of 1
Copies] dF axed CM ered +o AULA

Chambers of Vincent L. Briccetti

. \a(t-\ro Ds
UNITED STATES DISTRICT COURT

ravi manent abe am MN

   

 

 
   
 
 

 

 

SOUTHERN DISTRICT OF NEW YORK USHC 8
x DOCUMENT i
UNITED STATES OF AMERICA i ELECTRONICALLY FILED i
ORDER PBOC He f
Vv. DATE FILE AY: i
05 CR 463 (VB) besesseccmcececntonmac d)

AMINATTA SIRLEAF,

Defendant.

 

ane eee ———-= eX

On September 28, 2020, this case, which was originally assigned to Judge Robinson, was
reassigned to the undersigned. Judge Robinson resigned from the bench in 2010. Now pending
before the Court is a “motion for expungement of record” filed by defendant Sirleaf on March
18, 2016. (Doc. #51).!

By October 16, 2020, the government shall file a response to the motion.
Chambers will mail a copy of this order to defendant at the following address:
Aminatta Sirleaf
405 East Pilot Street, Apt. GS
Durham, NC 27707,

Dated: October 2, 2020

White Plains, NY
SO ORDERED:

Vu,

Vincent L. Briccetti
United States District Judge

 

 

l The Court does not know why it took more than four years to get this case reassigned.

 
